Grant, J.
The record of the levy was notice to complainant, and it is immaterial to determine when he had actual notice of the levy and sale. His agent was present at the sale, and knew that the interest of Lyons was sold as a whole. Complainant has mistaken his remedy. He should have applied to the court wherein the judgment was rendered to set aside the sale for the alleged irregularity. Cavenaugh v. Jakeway, Walk. Ch. 344; Hoffman v. Buschman, 95 Mich. 538.
The decree dismissing the bill is affirmed, with costs.
The other Justices concurred.